--------------------------------------------------------------------------------

Exhibit 10(a)


CONSULTING AGREEMENT BETWEEN
TRUSTCO BANK CORP NY AND ROBERT A. McCORMICK


THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of the 21st day of
December, 2010 by and between TrustCo Bank Corp NY, a New York corporation
(“TrustCo”), and Robert A. McCormick (“McCormick”).  In consideration of the
mutual covenants herein contained, the parties agree as follows:


1.             Term and Duties.


(a)           The term of McCormick’s engagement under this Agreement will be
effective upon signing and commence on June 1, 2011 and will continue through
May 31, 2016 unless sooner terminated pursuant to Section 2 or Section 5 (the
“Term”).


(b)           During the Term, McCormick shall serve as a consultant to the
board of directors of TrustCo and to the boards of directors of each of its
affiliates, rendering to such boards and to individual members of such boards
consulting services and advice on an as-needed basis with respect to matters
pertaining to TrustCo and its affiliates.  The services rendered shall be
advisory only and McCormick’s services as a consultant shall be rendered, during
his lifetime, at such times and places as may be mutually convenient to the
boards and McCormick.  McCormick acknowledges that he will be an independent
contractor only, and shall not for any purpose hereunder be considered to be an
employee of TrustCo or any of its affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Compensation.  In full compensation for the services to be
rendered by McCormick hereunder during the Term and for the noncompetition
agreement set forth in Section 3 herein, TrustCo will pay McCormick an annual
fee in the amount of Two Hundred Thousand Dollars ($200,000), to be paid on June
1, 2011, in a single lump sum cash payment, and on each annual anniversary
thereafter during the Term; this annual fee shall be payable each year to
McCormick during the Term. In the event of McCormick’s death or disability (as
hereafter defined) during the Term, TrustCo shall be obligated to pay to
McCormick’s estate or other designated beneficiary the full amount of the annual
fee, if such fee has not previously been paid, under this Agreement for the Term
year (June 1 to May 31) in which such death or disability occurred, and upon
such payment its obligations under Section 2 of this Agreement will terminate.
For avoidance of doubt, if TrustCo had previously paid the annual fee for the
Term year in which the death or disability occurred, it shall have no further
payment obligation under this Section 2. Such payment, if not previously paid,
shall be made in a single lump sum cash payment on or before the ninetieth
(90th) day following date of death or disability. In no event will McCormick or
his estate have the right to designate the taxable year of such payment. For
purposes of this Section 2, the term “disability” means (i) McCormick is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expect to last for a continuous period of not less than 12
months; or (ii) McCormick is, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of TrustCo.  McCormick also will be deemed to
have a “disability” if determined to be totally disabled by the Social Security
Administration. In addition, McCormick will be deemed to have a “disability” if
determined to be disabled in accordance with a disability insurance program
accepted by TrustCo, provided that the definition of disability applied under
such disability insurance program complies with the requirements of this
Section.

3.           Noncompetition.  McCormick acknowledges that he has provided
special, unique and extraordinary services to TrustCo and its affiliates during
his employment with TrustCo and its bank subsidiary.  McCormick agrees that he
will not, during the Term, directly or indirectly, without the written consent
of TrustCo:


(a)           Own, have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant to or independent
contractor of a Competitor if McCormick in any such capacity performs services
in an aspect of Competitor’ business which is competitive with TrustCo or an
affiliate; provided, however, McCormick may invest in no more than 5% of the
stock of any publicly-traded company that is a Competitor without violating this
covenant;

 
 

--------------------------------------------------------------------------------

 

(b)           Divert or attempt to divert to a Competitor any client, customer
or account of TrustCo or an affiliate (which is a client, customer or account
during the Term); or


(c)           Hire, or solicit to hire, for or on behalf of a Competitor, any
employee of TrustCo or an affiliate (who is an employee of TrustCo or an
affiliate as of the time of such hire or solicitation to hire) or any former
employee of TrustCo or an affiliate (who was employed by TrustCo or an affiliate
within the 12-month period immediately preceding the date of such hire or
solicitation to hire).


(d)           For purposes of this Section 3, capitalized terms are defined as
follows:


Competitor.  “Competitor” shall mean any person, firm, corporation, partnership,
limited liability company or any other entity doing business in the Geographic
Market which, during the Term is engaged in competition in a substantial manner
with TrustCo or an affiliate.


Geographic Market.  “Geographic Market shall mean the area within a radius of
twenty-five (25) miles of the location of the headquarters or any branch office
of TrustCo or an affiliate.


4.             Scope of Noncompetition Provisions.  If it shall be finally
determined by any court of competent jurisdiction that any limitation contained
in Section 3 is too extensive to be legally enforceable and must be reduced,
then the parties hereby agree that such reduced limitation shall be deemed to be
the maximum scope or duration which shall be legally enforceable and McCormick
hereby consents to the enforcement of such reduced limitation.

 
 

--------------------------------------------------------------------------------

 

5.             Termination of Contract.  TrustCo may terminate this Agreement
upon not less than one (1) year’s prior written notice to McCormick.  Upon the
effective date of such termination, the parties’ obligations under this
Agreement shall cease.


6.             Entire Agreement; Amendment; Governing Law.  This Agreement
constitutes the entire Agreement between TrustCo and McCormick and all prior
understandings and agreements between them, if any, concerning the same subject
matter are merged herein and thus extinguished.  This Agreement may not be
modified except by a writing signed by both parties.  This Agreement is made
under, and shall be construed in accordance with the laws of the State of New
York.


7.             Separability.  If any provision hereof is declared void and
unenforceable by any court of competent jurisdiction, the remaining provisions
hereof shall remain in full force and effect.


8.             Binding Effect.  This Agreement shall be binding on the parties
hereto and their respective successors, heirs and assigns upon full execution by
all parties.


IN WITNESS WHEREOF, TrustCo and McCormick have executed this Agreement as of the
date first above written.



 
TRUSTCO BANK CORP NY
         
By: /s/ Joseph Lucarelli
   
Joseph Lucarelli
   
Chairman,
   
Compensation Committee
               
/s/ Robert A. McCormick
   
Robert A. McCormick


 

--------------------------------------------------------------------------------